   Case: 4:20-cv-00769-RWS Doc. #: 4 Filed: 07/10/20 Page: 1 of 2 PageID #: 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH ANTHONY YOAST,                             )
                                                  )
               Petitioner,                        )
                                                  )
        v.                                        )           No. 4:20-cv-769-RWS
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                      MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court upon review of petitioner Joseph Anthony Yoast’s

petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241. For the following reasons,

this action will be transferred to the United States District Court for the Central District of

Illinois.

        On November 5, 2019, petitioner pleaded guilty to violating federal law, and on January

30, 2020, this Court sentenced him to serve 42 months’ imprisonment. U.S. v. Yoast, No. 4:19-

cr-517-RWS (E.D. Mo. Jul. 3, 2019). At present, petitioner is confined in the Macoupin County

Jail in Carlinville, Illinois. He filed the instant petition to seek certain credits to his sentence.

Jurisdiction over such a petition lies in either the district of physical confinement, or in the

district in which a custodian against whom the petition is properly directed is present. See

Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). Petitioner is not confined within the jurisdiction

of this United States District Court, and his custodian is not present here. Instead, petitioner is

confined within the jurisdiction of the United States District Court for the Central District of

Illinois, and his custodian is present there. See 28 U.S.C. § 93(b).
  Case: 4:20-cv-00769-RWS Doc. #: 4 Filed: 07/10/20 Page: 2 of 2 PageID #: 14




        If a district court finds it lacks jurisdiction to entertain a civil action, it may, if it is in the

interest of justice, transfer such action to any other district court in which the action could have

been brought. 28 U.S.C. § 1631. Upon such transfer, the action proceeds as if it had been

originally filed in the district court to which it is transferred. In the case at bar, this Court finds

that it would be in the interest of justice to transfer the instant case to the United States District

Court for the Central District of Illinois.

        On June 23, 2020, the government filed a motion seeking the dismissal of this action or,

alternately, the transfer of this action to the United States District Court for the Central District

of Illinois. Petitioner has not opposed the motion. The motion will be granted to the extent the

government seeks the transfer of this action, and denied in all other respects.

        Accordingly,

        IT IS HEREBY ORDERED that this action shall be TRANSFERRED to the United

States District Court for the Central District of Illinois.

        IT IS FURTHER ORDERED that the government’s motion is GRANTED to the

extent the government seeks the transfer of this action to the United States District Court for the

Central District of Illinois, and DENIED in all other respects. [ECF No. 3]

        Dated this 10th day of July, 2020.




                                                     RODNEY W. SIPPEL
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
